COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard aka Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

       Appellant, Rich Robins, has filed two motions to extend time to file a motion for
rehearing and for en banc reconsideration. Appellant’s motions are DENIED.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually    Acting for the Court

Date: __September 3, 2020____________________